Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a paper filed on 03/31/2021 in which claims 1-20 are pending and ready for examination.
The IDS filed on 03/31/2021 is considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Humphrey et al (hereinafter Humphrey) (US 2018/0143263 A1).
As to claim 1, Humphrey discloses a backup system (Fig 2, 200) for a power supply unit (Fig 2, 201) providing power to a load (Fig 2, 203) via a distribution bus, the system comprising: 
a power source (Fig 2, 202); 
first and second transistors (Fig 2, 213, 223) connected in series between an output terminal of the power source and the distribution bus; 
a first diode (Fig 2, 215) coupled in parallel with the second transistor; and 

enable the power source to power the load via the distribution bus (Fig 2, 211, First Failure Detection Circuit), wherein the circuitry is configured to turn ON the first transistor while maintaining the second transistor OFF in response to a signal that the power supply unit has experienced a failure (see parags [0018-0021]).
As to claim 2, Humphrey discloses the system as recited in claim 1, wherein the first diode is coupled to the second transistor as a parasitic body diode, wherein the turning ON of the first transistor results in a coupling of a first voltage supplied from the power source to the distribution bus via the first transistor and the parasitic body diode of the second transistor (see parag [0021]).
As to claim 3, Humphrey discloses the system as recited in claim 2, wherein the circuitry is configured to turn ON the second transistor when a second voltage supplied from the power supply unit drops below the first voltage supplied from the power source minus a forward voltage of the first diode (see parag [0041]).
As to claim 4, Humphrey discloses the system as recited in claim 3, wherein the circuitry is configured to turn OFF the first and second transistors in response to a signal that a sufficient voltage from the power supply unit to the distribution bus has been restored subsequent to the power supply unit experiencing the failure (see parag [0041]).
As to claim 5, Humphrey discloses the system as recited in claim 2, wherein the circuitry is configured to turn ON the second transistor in response to detection of a non-zero current flowing out of the power source (Fig 2, second failure detection circuit 221, see parag [0022]).

As to claim 6, Humphrey discloses the system as recited in claim 5, further comprising a current sensor coupled to the power source, wherein the current sensor is configured to send a data signal to the circuitry that the non-zero current flowing out of the power source has been detected (implicit, Fig 2, 211, 221).
As to claim 7, Humphrey discloses the system as recited in claim 1, wherein the power source is a battery comprising one or more series-connected cells (see Fig 1, parag [0015]).
As to claim 10, Humphrey discloses the system as recited in claim 1, wherein the failure experienced by the power supply unit is a result of the power supply unit not receiving an AC line input voltage (implicit, see Fig 2, 211, 221).
As to claim 12, Humphrey discloses a backup system for a power supply unit providing power to a load via a distribution bus (see Fig 2, 200), the system comprising: 
a power source (Fig 2, 201, 202); 
a network of N (where N>1) transistors (Fig 2, 213, 214, 223, 224) coupled between an output terminal of the power source and the distribution bus, wherein each of the N transistors is coupled in parallel with a diode (Fig 2, 215, 216, 225, 226); and 
a controller configured to selectively and independently activate/deactivate the N transistors to enable the power source to power the load via the distribution bus with an output voltage level regulated as a function of a number of the N transistors activated/deactivated (see Fig 2, parags [0018-0021]).
As to claim 13, Humphrey discloses the system as recited in claim 12, wherein the 

As to claim 14, Humphrey discloses the system as recited in claim 13, wherein the power source is a battery comprising one or more series-connected cells (see parag [0015]).
As to claim 15, Humphrey discloses the system as recited in claim 12, wherein the network of N transistors comprises N series-connected transistors (Fig 2, 213, 223), wherein the output voltage level is regulated as a function of an amount of forward voltage drops across one or more of the diodes pertaining to the number of the N transistors activated/deactivated by the controller (see parags [0022-0023]).
As to claim 19, Humphrey discloses the system as recited in claim 14, wherein the output voltage level is regulated to be within a voltage range that has a maximum level lower than an initial discharge voltage of the battery (when using a power from a back up battery, the output voltage of the USP should be lower than the voltage of the battery).
As to claim 20, Humphrey discloses the system as recited in claim 14, wherein the output voltage level is regulated to be within a specified load voltage tolerance range (implicit, see parag [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey et al (hereinafter Humphrey) (US 2018/0143263 A1) in view of Breen et al (hereinafter Breen) (US 2004/0263123 A1).
As to claim 8, Humphrey does not disclose the system as recited in claim 7, further comprising a third transistor coupled between the battery and a battery charger, wherein the circuitry is configured to turn ON the third transistor to charge the battery with the battery charger.
However, Breen discloses a battery system comprising a third transistor (Fig 2, 114, 115) coupled between the battery (Fig 1, 112) and a battery charger (Fig 1, 120), wherein the circuitry is configured to turn ON the third transistor to charge the battery 
with the battery charger (see parag [0029]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the system of Humphrey to include the third switch as taught by Breen in order to control the power charged/discharged from the battery.
As to claim 9, the combination of Humphrey and Breen discloses the system as recited in claim 7, wherein the circuitry is configured to turn OFF the first and second transistors in response to detection of a charging current flowing into the battery (Humphrey, see parag [0013]).
Allowable Subject Matter
5.	Claims 11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-5026.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        April 12, 2021